UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5261



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE BARRETT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-87)


Submitted:   April 11, 2007                   Decided:   May 21, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie Barrett pled guilty, pursuant to a plea agreement,

to one count of distribution of more than fifty grams of crack

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b) (2000).               The

presentence report recommended a base offense level of thirty-two

pursuant to U.S. Sentencing Guidelines Manual (USSG) § 2D1.1(c)(4)

(2004), an enhancement of two levels pursuant to USSG § 2D1.1(b)(1)

because Barrett possessed a firearm, and a three-level reduction

for acceptance of responsibility. Barrett’s total offense level of

thirty-one and his criminal history Category IV resulted in a

sentencing range of 151 to 188 months.           Barrett objected to the

two-level enhancement for possession of a firearm on the ground

that the evidence did not show any connection between his drug

dealing   activities   and   the    possession   of   the   firearms.     The

district court overruled Barrett’s objection and sentenced him to

151 months of imprisonment, and Barrett timely appealed.                  On

appeal, Barrett asserts that the improper two-level enhancement of

his offense level for possession of a firearm amounts to an upward

departure and renders his sentence unreasonable.            We affirm.

           The Guidelines provide for a two-level increase in a

defendant’s base offense level “[i]f a dangerous weapon (including

a firearm) was possessed.”         USSG § 2D1.1(b)(1).      “The adjustment

should be applied if the weapon was present, unless it is clearly

improbable that the weapon was connected with the offense.”              USSG


                                    - 2 -
§ 2D1.1(b)(1), cmt. n.3.      “In order to prove that a weapon was

present,   the   Government   need   show   only   that   the   weapon   was

possessed during the relevant illegal drug activity.”                United

States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).                 The

district court’s determination that a firearm or other weapon was

present and justifies the enhancement is a factual question that is

reviewed for clear error.      United States v. Apple, 915 F.2d 899,

914 (4th Cir. 1990).   Our review of the record leads us to conclude

that the district court did not err in imposing the enhancement.

See United States v. Falesbork, 5 F.3d 715, 719-20 (4th Cir. 1993)

(“[A] district judge must look to the entire course of relevant

criminal conduct, not merely the narrow offense of conviction, in

deciding whether to apply a § 2D1.1(b)(1) enhancement.”).           Because

the district court correctly enhanced Barrett’s offense level under

§ 2D1.1(b)(1), and sentenced Barrett within the Guideline range,

his argument that the sentence resulted from an upward departure is

also without merit.    See United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

           Accordingly, we affirm Barrett’s sentence.           We dispense

with oral argument because the facts and legal conclusions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED


                                 - 3 -